



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Taylor 
          v. Hoskin,







2006 
          BCCA 39



Date: 20060131





Docket: CA031520

Between:

Ann 
    Wray Taylor

Respondent

(Appellant by Cross Appeal)

(
Plaintiff
)

And

Jon 
    Sheldon Hoskin and Patty Anne Hoskin

Appellants

(Respondents by Cross Appeal)

(
Defendants
)












Before:


The 
          Honourable Madam Justice Rowles




The 
          Honourable Mr. Justice Donald




The 
          Honourable Madam Justice Levine










J.O. 
          Richardson


Counsel for the Appellants




B.R. 
          Findlay and

M.A. Sandor


Counsel for the Respondent




Place 
          and Date of Hearing:


Vancouver, British Columbia




October 25, 2005




Place 
          and Date of Judgment:


Vancouver, British Columbia




January 31, 2006










Written 
          Reasons by
:




The 
          Honourable Madam Justice Levine




Concurred 
          in by:




The 
          Honourable Madam Justice Rowles

The 
          Honourable Mr. Justice Donald





Reasons for Judgment of the Honourable Madam Justice 
    Levine:

Introduction

[1]

This case concerns the proper remedy for encroachment by neighbours 
    on each others land. The trial judge ordered an unusual remedy for unusual 
    facts:  a land swap, by reciprocal vesting orders under s. 36 of the
Property 
    Law Act
, R.S.B.C. 1996, c. 377. The primary question on the appeal 
    is whether the court had jurisdiction to make that order.

[2]

A consideration of the history and purpose of s. 36 of the
Act
reveals that it was enacted to provide a basis, on equitable grounds, for 
    resolving disputes over encroachments: see
Ferguson v. Lepine
(1982), 141 D.L.R. (3d) 187 at 188 (B.C.C.A.);
Svenson v. Hokhold
(1993), 26 B.C.A.C. 26 at paras. 8-10;
Hawkes Estate v. Silver Campsites 
    Ltd.
(1994), 91 B.C.L.R. (2d) 126 at paras. 27, 29 (C.A.).  In my 
    opinion, the trial judge properly applied the legal principles relevant to 
    s. 36 to the unique facts of this case. It follows that I would dismiss the 
    appeal.

[3]

The respondent cross-appeals the trial judges order that the parties 
    bear their own costs. I agree that the trial judge erred, and would allow 
    the cross-appeal and award the costs of the trial and the appeal to the respondent.

[4]

The trial judges reasons for judgment may be found at 2003 BCSC 1843 
    and are reported at (2003), 17 R.P.R. (4th) 123 (B.C.S.C.).

[5]

The background of this case is understandably somewhat convoluted, 
    though not complicated. I will summarize it first, followed by a discussion 
    of the relevant legal principles.

Background

[6]

Jon and Patty Hoskin, the appellants, and Ann Taylor, the respondent, 
    live next door to each other in Mission, B.C.  The Hoskins purchased their 
    5.5 acre property in 1996.  Mrs. Taylor bought her 4.4 acre property in 1999.  
    Each bought their property under the impression that the Hoskins driveway 
    formed the south-east boundary of the Hoskins property and the north-east 
    boundary of Mrs. Taylors property.  (Attached to these reasons for judgment 
    as Appendix A is a copy of a plan of the two properties. The Hoskins property 
    is Lot 1, situated to the north of Mrs. Taylors property, Lot 2.)

[7]

The previous owners of Mrs. Taylors property, the Morgans, had maintained 
    the land between their house and the Hoskins driveway (the north-east segment).  
    (Attached as Appendix B is a copy of a sketch of the north-east segment. 
    The Hoskins driveway is marked by the two dotted lines extending west of 
    Ainsworth in a north-west direction.)

[8]

Mrs. Taylor continued to maintain the north-east segment after she 
    moved in, including creating a garden there.

[9]

As a result of an informal survey done by Mrs. Hoskin in 1997, about 
    a year after moving onto the property, she concluded that some of the Morgans 
    outbuildings on the north-east segment were actually on the Hoskins land.  
    She said nothing about this to the Morgans, or apparently to her husband, 
    even when the Morgans sold the property to Mrs. Taylor. Mr. Hoskin believed 
    the driveway marked the boundary between his property and the north-east segment 
    until he received a survey in February 2000.

[10]

In the fall of 1999, the Hoskins began to build a road branching off 
    in a south-westerly direction from their driveway to the rear of their property. 
    (Attached as Appendix C is a copy of a sketch showing the location of the 
    road at (and across) the south-western boundary of the Hoskins property.)  
    The Hoskins needed the road for access to some buildings they were constructing 
    for their businesses.

[11]

As a result of the road construction, both parties commissioned surveys 
    early in 2000.  The surveys revealed that some of Mrs. Taylors structures 
    in the north-east segment (part of her garden shed; part of a storage building 
    she uses for wood storage and to house a generator; part of a fenced dog run 
    attached to the storage building; a satellite dish on a post; and an underground 
    propane supply line, as shown on Appendix B) encroached on the Hoskins 
    land.  The surveys also revealed that there had been a trespass by the Hoskins 
    contractor onto the north-west part of Mrs. Taylors land that resulted in 
    trees and bushes being destroyed and a portion of her land being disturbed 
    (the disturbed area). (The disturbed area is shown on Appendix C.)

[12]

Mrs. Taylor approached Mr. Hoskin and asked if he would sell her the 
    property south of his driveway  the north-east segment  which both parties 
    had previously believed to belong to Mrs. Taylor.  He told her that he was 
    not interested in selling it, but she could continue to use it since he had 
    no use for it.  Mrs. Taylor asked if Mr. Hoskin would consider granting her 
    an easement over the area.  He said he would consider it, but wanted to widen 
    his driveway.  As a result of that conversation, Mrs. Taylor instructed her 
    surveyors to prepare a plan for a proposed easement, leaving a nine foot margin 
    to accommodate a widening of the Hoskins driveway.  (Appendix B shows the 
    proposed easement boundary.) She also asked them to prepare a survey of 
    the disturbed area.

[13]

Relations between the parties grew acrimonious after Mrs. Taylors 
    counsel contacted Mr. Hoskin to discuss compensation for the disturbed area.  
    Mr. Hoskin became very angry.  He told Mrs. Taylor to move her buildings off 
    his land; he also told her he intended to build a chemical storage facility 
    on the north-east segment.

[14]

In the latter part of 2000, Mrs. Taylor and the Hoskins had little 
    or no direct contact. In the spring of 2001, Mrs. Taylor planted two shrubs 
    on the north-east segment. Mr. Hoskin phoned her and threatened to build a 
    parking lot on the segment.

[15]

In May 2001, Mrs. Taylor visited the disturbed area and found that 
    the Hoskins new road had been widened.  She commissioned a new survey which 
    revealed that the Hoskins road and roadbed encroached on her land to an extent 
    of 241 square metres (shown on Appendix C).

[16]

Relations between the parties continued to deteriorate.  Mr. Hoskin 
    informed Mrs. Taylor that he would be bringing heavy equipment onto the north-east 
    segment, cutting down all the trees, adding fill to the area, doubling the 
    size of his dog kennels, and placing a chemical storage facility within metres 
    of Mrs. Taylors home.

[17]

Mrs. Taylors counsel wrote to the Hoskins in June 2001, asking them 
    to clarify their plans for the north-east segment, suggesting that Mrs. Taylor 
    might have to seek an injunction, and proposing again that the Hoskins grant 
    Mrs. Taylor an easement over the north-east segment.

[18]

Mr. Hoskin refused to grant Mrs. Taylor an easement.  A week after 
    her lawyer wrote to the Hoskins, Mrs. Taylor received a letter from them, 
    giving her one weeks notice to remove all of her belongings from the Hoskins 
    property by June 30, 2001 or they would be removed for her.

[19]

Mrs. Taylors lawyer filed a statement of claim and applied for an 
    injunction.  She sought either an easement or vesting of the north-east segment 
    under s. 36 of the
Act
; general, special, aggravated and punitive 
    damages; and damages for diminution of the value of her property, the value 
    of lumber removed from her property, and the cost of restoring the disturbed 
    area.

[20]

In their statement of defence, the Hoskins admitted a minor trespass 
    on Mrs. Taylors property. They counterclaimed, seeking an order requiring 
    Mrs. Taylor to remove all encroachments from their land (that is, from the 
    north-east segment) and damages for trespass.

[21]

On June 29, 2001, Smith J. granted an interim injunction restraining 
    the Hoskins from altering, changing, or modifying the area outlined on the 
    survey showing the proposed easement in the north-east segment.  The injunction 
    was effective until a summary trial date scheduled for the first week of August 
    2001.  On August 1, 2001, the Hoskins consented to an indefinite extension 
    of the injunction.  Mrs. Taylors summary trial application was adjourned 
    by consent on the same date.

[22]

The trial of the action was scheduled to begin October 23, 2002, but 
    had to be adjourned because no judge was available to hear it.  Following 
    the adjournment, Mrs. Taylor volunteered to reduce the area in the north-east 
    segment subject to the injunction to an area of 241 square metres (as shown 
    on Appendix B), equal to the size of the encroachment by the Hoskins road 
    onto her property.  She had a new survey map prepared, which she sent to the 
    Hoskins on November 8, 2002.  At the trial before Baker J., which commenced 
    March 31, 2003, Mrs. Taylor sought to purchase or obtain an easement over 
    that 241 square metre area.

The Trial Judges Decision

[23]

The trial judge first considered Mrs. Taylors application under s. 
    36 of the
Act
for either an easement or vesting of 241 square 
    metres of the north-east segment.

[24]

Section 36 provides:

(1)        For the purposes of this section, 
owner
 includes a 
    person with an interest in, or right to possession of land.

(2)        If, on the survey of land, it is found that a building on it 
    encroaches on adjoining land, or a fence has been improperly located so as 
    to enclose adjoining land, the Supreme Court may on application

(a)        
    declare that the owner of the land has for the period the court determines 
    and on making the compensation to the owner of the adjoining land that the 
    court determines, an easement on the land encroached on or enclosed,

(b)        
    vest title to the land encroached on or enclosed in the owner of the land 
    encroaching or enclosing, on making the compensation that the court determines, 
    or

(c)        
    order the owner to remove the encroachment or the fence so that it no longer 
    encroaches on or encloses any part of the adjoining land.

[25]

The trial judge found (at para. 86) that the requirements of s. 36 
    were met:  two buildings of Mrs. Taylors (part of her garden shed and a portion 
    of a storage building) encroach[es] on [the Hoskins] adjoining land, and 
    a fence around the dog run was improperly located so as to enclose adjoining 
    land.

[26]

Having reviewed the cases provided by counsel, the trial judge considered 
    (at paras. 89-91) the criteria for exercising the discretion in s. 36 to grant 
    an easement or a vesting order. She noted the intent of the section -- to 
    resolve conflicts over encroachments -- and the statement made in
Hawkes 
    Estate
(at para. 22) that an order will only be made where it is 
    equitable and in accordance with the balance of convenience to do so. She 
    also noted the limiting principle that orders under s. 36 should not be made 
    without careful consideration, citing
Gay v. Wierzbicki
, [1967] 
    2 O.R. 211 (C.A.). She then applied the three considerations for weighing 
    the balance of convenience set out in
Vineberg v. Rerick
, [1995] 
    B.C.J. No. 2506, which she summarized as:

1.         
    Did the party seeking relief have an honest belief as to the location of the 
    property line?

2.         
    Is the encroachment a lasting improvement?  The more costly and cumbersome 
    it is to move the encroachment the more the considerations will be weighed 
    in favour of the applicant.

3.         
    How does the encroachment affect the properties in terms of present and future 
    value and use?

[27]

The trial judge held (at paras. 92-100) that Mrs. Taylor undoubtedly 
    had an honest belief that her property included the north-east segment; the 
    buildings were of a permanent nature and could not be easily or inexpensively 
    moved; and, in the absence of any evidence about the value of the north-east 
    segment or any diminution in value of either property depending on the outcome 
    of the litigation, the north-east segment was of more value to Mrs. Taylor 
    and any subsequent owner of her property than to the Hoskins. Mrs. Taylors 
    house was close to the property line and the north-east segment provided a 
    buffer and privacy from commercial traffic on the Hoskins driveway (para. 
    101). Her use of the land, for her garden and outbuildings, did not inconvenience 
    the Hoskins or preclude them from widening their driveway (para. 107). She 
    noted Mrs. Hoskins failure to alert either the Morgans or Mrs. Taylor to 
    her discovery that the outbuildings encroached on the Hoskins land (para. 
    109). In the result, the trial judge concluded (at para. 110) that the balance 
    of convenience was substantially in Mrs. Taylors favour and an easement would 
    not address all of the equities and the need for finality in the dispute. 
    She ordered that title to the 241 square metres in the north-east segment 
    vest in Mrs. Taylor.

[28]

The trial judge next considered what compensation Mrs. Taylor should 
    make for the vesting order (starting at para. 111).

[29]

Mrs. Taylors counsel suggested a land swap: Mrs. Taylor would convey 
    to the Hoskins the 241 square metres of her land encroached on by the Hoskins 
    road as compensation for the 241 square metres of the north-east segment vested 
    in her. The Hoskins counsel made it clear that they sought neither an easement 
    nor vesting of the area they had encroached on, did not wish to purchase any 
    portion of Mrs. Taylors land, and were opposed to an exchange of land. Their 
    counsel also stated that the Hoskins did not intend to remove the road or 
    roadbed encroachments. They said that damages were the only appropriate remedy 
    (paras. 112-113).

[30]

The trial judge again turned to s. 36 of the
Act

(at 
    paras. 115-118), noting the considerable discretion granted to the court 
    to resolve ownership conflicts. She interpreted the words of ss. 36(2)(a) 
    and (b), which refer to making rather than paying compensation, as indicating 
    that the Legislature did not intend to restrict the form of compensation to 
    the payment of money.  She concluded that s. 36 was sufficiently broad to 
    permit an order that compensation be made in the form of a transfer of land, 
    and that, in the circumstances of this case, an order that Mrs. Taylor compensate 
    the Hoskins by transferring the area encroached on by the road to them is 
    the most equitable and practical outcome.

[31]

The trial judge also made orders that Mrs. Taylor pay the Hoskins the 
    difference in value between the 241 square metres in the north-east segment 
    and the area encroached on by the road; both parties pay damages for trespass; 
    and the Hoskins pay Mrs. Taylor punitive and exemplary damages. As none of 
    these are in issue in the appeal, I need not discuss them further.

Grounds of Appeal

[32]

On appeal, the Hoskins object to the order vesting 241 square metres 
    of the north-east segment in Mrs. Taylor. They say that the trial judge exceeded 
    her jurisdiction in vesting in Mrs. Taylor more land than her buildings and 
    fence actually encroached upon; she wrongly exercised her discretion in granting 
    a vesting order to Mrs. Taylor; and she erred in concluding that a vesting 
    order was preferable to a time-limited easement.  They claim the trial judge 
    erred in vesting the area encroached on by the road in them as a form of making 
    compensation. The Hoskins also claim that the trial judge erred in excluding 
    from evidence a survey tendered by them, and the exclusion materially affected 
    her decision.

Jurisdiction under s. 36 of the Act

[33]

The Hoskins rely on two cases of this Court in arguing that the trial 
    judge exceeded her jurisdiction in granting Mrs. Taylor a vesting order over 
    more land than her buildings and fence actually encroached on. Those cases 
    are:
Bayer v. Kehran Farms Inc.
(1996), 83 B.C.A.C. 109 , and
No. 6 Road Properties Ltd. v. Anderson Investments Ltd.
, [1985] 
    B.C.J. No. 2247 (C.A.) (QL).

[34]

In both
Bayer
and
No. 6 Road
, the trial 
    judge had granted an easement, under what was then s. 32 (now s. 36) of the
Act
, on land encroached on by part of a building. In addition 
    to the land encroached on, the easements included an amount of land around 
    the building to satisfy municipal set-back bylaws. In
Bayer
, 
    the Court followed
No. 6 Road
, where Anderson J.A., speaking 
    for the Court, said (at para. 6):

I 
    am of the opinion that while there is no doubt that this was a proper case 
    for making an order pursuant to s. 32(1)(a) of the
Property Law Act
, 
    that the learned judge was without jurisdiction to grant an easement extending 
    beyond the land actually encroached upon.  The plain language of s. 32, when 
    read as a whole, gives the Supreme Court discretion to grant an easement or 
    a vesting order in respect of the land encroached upon.  There is nothing 
    in the language used to indicate that the Supreme Court is given a discretion 
    to grant an easement or make a vesting order in respect of additional land 
    to the parties obtaining the easement, or a vesting order to comply with the 
    municipal zoning bylaws.

[35]

Mrs. Taylor, in response, relies on the equitable purpose of s. 36, 
    described in
Ferguson
,
Svenson
and
Hawkes 
    Estate
, as well as the broad interpretation given to the section in
Vineberg
,
Barrow v. Landry
, [1998] B.C.J. No. 
    1601 (S.C.) (QL), and
Dattolo v. Merlo
, [1998] B.C.J. No. 1499 
    (S.C.) (QL).

[36]

Bayer
and
No. 6 Road
are readily 
    distinguishable on the facts. In those cases, the easements exceeded the land 
    encroached upon to satisfy municipal set-back bylaws. That is not the case 
    here. Both decisions were given orally, and in neither of them is there a 
    consideration of the equitable intent of s. 36 or the approach the court should 
    take in exercising its discretion. Those matters might be sufficient in themselves 
    to determine that they are not binding decisions in this case.

[37]

On the other hand, the more restrictive approach taken in
Bayer
and
No. 6 Road
reflects the caution expressed by Laskin J.A. 
    (as he then was)  in
Gay v. Wierzbicki
(at p. 215):

The discretion of the Court to allow the honestly mistaken person to retain 
    the land on paying compensation is not one that is to be lightly exercised.  
    I would hold that the claimant must show that the balance of convenience is 
    decidedly in his favour before he is permitted to retain anothers land, or, 
    that the equities preponderate in his favour within the framework of the statute.

[38]

The question of jurisdiction that arises in this appeal is therefore 
    whether the restrictive approach to the application of s. 36 of the
Act
taken by this Court in
Bayer
and
No. 6 Road
applies 
    in these circumstances, or whether the broader, equitable approach taken in 
    the other cases, and followed by the trial judge in this case, is applicable.

[39]

In my opinion, the trial judges approach to the application of s. 
    36 in these circumstances is amply supported by a consideration of the history 
    and purpose of s. 36.

Legislative History of s. 36 of the
Act

[40]

What is now s. 36 of the
Act
was enacted pursuant to 
    a recommendation made by the Law Reform Commission of B.C. in its 1974
Report 
    on Limitations: Part II  General
.  This recommendation emerged from 
    the Commissions conclusion that adverse possession should be abolished, given 
    the fact that it was negated by the Torrens system.  The Commission commented 
    that there were situations in which adverse possession could possibly still 
    be useful, in particular, boundary disputes.  The only statutory relief then 
    available for boundary and encroachment disputes was the
Special Surveys 
    Act
, R.S.B.C. 1960, c. 368. Its procedures were cumbersome and only 
    the Attorney General could order a special survey. The Commission recommended 
    implementing legislation similar to the encroachment provision found in s. 
    28 of Manitobas
Law of Property Act
,
R.S.M. 1970, c. 
    L90, rather than retaining adverse possession for this limited purpose (a 
    purpose for which it was not ideally suited, given the time requirement inherent 
    in adverse possession). The Commission commented: Such a provision would 
    give the Court the degree of flexibility required to achieve a just solution 
    in such cases (p. 52).

[41]

Section 28 of the Manitoba
Act
(now R.S.M. 1987, c. L90) 
    provides:

Where, upon the survey of a parcel of land being made, it is found that 
    a building thereon encroaches upon adjoining land, the Court of Queens Bench 
    may, in its discretion,

(a)        
    declare that the owner of the building has an easement upon the land so encroached 
    upon during the life of the building upon making such compensation therefor 
    as the court may determine; or

(b)        
    vest title to the land so encroached upon in the owner of the building upon 
    payment of the value thereof as determined by the court; or

(c)        
    order the owner of the building to remove the encroachment.

[42]

When what is now s. 36 of the B.C.
Act
was enacted, wording 
    was added, on the recommendation of the Law Reform Commission, to include 
    boundary fence issues in addition to encroachments.

[43]

The predecessor to s. 36 was added to the
Laws Declaratory Act
, 
    R.S.B.C. 1960, c. 213 as s.12, as a consequential amendment when the new
Limitations 
    Act
, S.B.C. 1975, c. 37, was enacted.  In 1978, s. 12 of the
Laws 
    Declaratory Act
was repealed and re-enacted as s. 32 of the
Conveyancing 
    and Law of Property Act
, S.B.C. 1978, c. 16, which became the
Property 
    Law Act
, R.S.B.C. 1979, c. 340.  The provision became s. 36 of the
Act
in the 1996 Revised Statutes.

Other Provinces 
    Legislation and the Vineberg Principles

[44]

The encroachment provision in s. 28 of the Manitoba
Act
works in conjunction with s. 27 of that
Act
.  Section 27 deals 
    with lasting improvements mistakenly made on anothers land:

27. Relief of persons making improvements 
    under mistake of title

Where a person makes lasting improvements on land under the belief that 
    the land is his own, he is or his assigns are entitled to a lien upon the 
    land to the extent of the amount by which the value of the land is enhanced 
    by the improvements, or is or are entitled, or may be required, to retain 
    the land if the Court of Queen's Bench is of opinion or requires that that 
    should be done, according as may, under all the circumstances of the case, 
    be most just, making compensation for the land if retained, as the court may 
    direct.

[45]

Ontario, Alberta, and Saskatchewan all have provisions almost identical 
    in wording to Manitobas s. 27 (R.S.O. 1990, C. 34, s. 37; R.S.A. 2000, c. 
    L-7, s. 69; R.S.S. 1978, c. I-1, s. 2), but none of them has an equivalent 
    to s. 28 (and s. 36 of the B.C.
Act
).  Rather, each of those 
    provinces deals with encroachments under its lasting improvements section.  
    Nova Scotia, like Manitoba, has both an encroachments provision (S.N.S. 2001, 
    c. 6, s. 76(3)) and a lasting improvements provision (S.N.S. 2001, c. 6, s. 
    76(2)).  British Columbia alone has only the encroachment provision.

[46]

Because 
    the lasting improvements provisions (with the exception of Nova Scotias) 
    state that the improver shall be or is entitled to a lien, they essentially 
    provide mandatory relief to an improver meeting the requirements of the sections.  
    For this reason, the courts have interpreted the words of the sections so 
    as to narrow down the circumstances in which a person could be entitled to 
    relief: see
Carrick v. Smith
(1874), 34 U.C.R. 389 at 399-400 
    (Q.B.).

[47]

In 
    interpreting the word belief, the courts have required that the improver 
    have a
bona fide
honest belief that the land was his own:
Parent 
    v. Latimer
(1910), 2 O.W.N. 210 (H.C.J., Div. Ct.), citing
Chandler 
    v. Gibson
(1901), 2 O.L.R. 442 (C.A.).

[48]

Since 
    the legislation concerns lasting improvements, the courts have focussed 
    on the nature of the improvements.  Discussing the partial encroachment of 
    a barn onto adjoining land, Laskin J.A. stated in
Gay v. Wierzbicki
(at p. 216):

Is then the barn here a "lasting improvement"?  Of 
    that I have no doubt, because it is an addition to the property amounting 
    to more than mere repair or replacement of waste. The term "lasting", 
    if it adds anything to the term "improvements" must refer to permanence, 
    in the sense of not being easily removable, as is the case with some fixtures 
    (cf.
Fletcher v. Claggett
, [1927] 2 W.W.R. 362 [Sask. K.B.]).

[49]

The courts are also concerned with the value of the improvements, since 
    the legislation provides entitlement to a lien 
to the extent of the amount by which the value of the land is enhanced 
    by the improvements.  The enhancement of value of the land is a prerequisite 
    for imposition of a lien.  However, as was made clear in
Gay 
    v. Wierzbicki
, the second part of the provision, in which the improver is allowed 
    or required to retain the land on making compensation, does not require proof 
    of enhancement of value of the land mistakenly built upon.

[50]

These 
    judicial interpretations of the lasting improvements provisions of other provinces 
    are evident in what have come to be known as the 
Vineberg
principles 
    or the 
Vineberg
test.  These principles were enunciated by 
    Leggatt J. at para. 20:

[20]      Counsel has provided several cases which illustrate how the 
    balance of convenience has been judicially interpreted in similar situations.  
    From these and other cases considering s. 32 [now s. 36], I have noted three 
    predominant considerations used in the balance of convenience analysis:

1.         
    The comprehension of the property lines:  Were the parties cognizant of the 
    correct boundary line before the encroachment became an issue? There are three 
    degrees of knowledge:  honest belief, negligence or fraud.  The party seeking 
    the easement should have an honest belief to be awarded this remedy.

2. 
            The nature of the encroachment:  Was the encroachment a lasting improvement?  
    What is the effort and cost involved in moving the improvement? What is its 
    effect on the properties in question? The more fixed the improvement, and 
    the more costly and cumbersome it would be to move it, the more these considerations 
    will be weighed in favour of the petitioner.

3.         
    The size of the encroachment:  How does the encroachment affect the properties, 
    in terms of both their present and future value and use? These questions serve 
    to balance the potential losses and gains of the creation of an easement.

[51]

To point out that the
Vineberg
principles evolved from 
    the interpretation and application of other provinces lasting improvements 
    legislation is not to say that they are not relevant to interpreting and applying 
    s. 36.  But they should be applied in the context of the words and intent 
    of s. 36: to equitably resolve boundary disputes. It is the facts and the 
    equities of each individual case that determine the courts exercise of its 
    discretion, rather than the application of a one-size-fits-all test.  I 
    would adopt the reasoning of Quijano J. in
Manita Investments Ltd. v. 
    T.T.D. Management Services Ltd. (Realty World Capital )
(1997), 15 
    R.P.R. (3d) 88, affd (2001), 39 R.P.R. (3d) 178, 2001 BCCA 334, at paras. 
    42-43:

The considerations articulated by Mr. Justice Leggatt in
Vineberg
are set forth as a guide to assist in determining the equities and balance 
    of convenience.  They are not intended to be tests that must be 
    applied rigorously in every case but depend for their application on the circumstances 
    of each case.

The 
    grant of a remedy pursuant to s. 32 [now s. 36] of the
Property Law 
    Act
is discretionary.  In applying the controlling principles 
    of equity, the promotion of fairness and the prevention of injustice, in cases, 
    such as this one, which present unusual factual circumstances, the court can 
    only apply "tests" formulated in prior decisions to the extent that 
    the tests may be relevant to the factual issues before it in determining whether 
    to grant or refuse relief.

Conclusion

[52]

As mentioned at the outset of these reasons, this Court has recognized, 
    in
Ferguson
and other cases, that the purpose of s. 36 is to 
    provide a basis, on equitable grounds, for resolving disputes over encroachments. 
    In
Hrynyk v. Kaprowy
(1960), 30 W.W.R. 433 at 443 (Man. Q.B.), 
    Williams C.J.Q.B. said of s. 28 of the Manitoba
Act
(then s. 
    29, the equivalent to s. 36 of the B.C.
Act
):

I should point out that any relief given by the court 
    under sec. 29 is entirely discretionaryIn exercising its discretion the court, 
    as has been seen, proceeds upon equitable principles.

The 
    lasting improvements provisions of other provinces have also been interpreted 
    as a reflection of equitable principles: see, for example,
Welz v. Bady
, 
    [1949] 1 W.W.R. 123 at 125 (Man. C.A.).

[53]

Thus, the law of British Columbia, as well as that of other provinces, 
    supports the broad, equitable approach to the application of s. 36 of the
Act
taken by the trial judge in this case. The restrictive interpretation 
    of this Court in
Bayer
and
No. 6 Road
is not of 
    general application. The trial judge carefully considered and weighed the 
    equities between the parties in determining the balance of convenience  an 
    entirely proper approach to determining a just resolution to this dispute 
     as intended by the
Act
and supported by the authorities. I 
    conclude that in these circumstances she did not exceed her jurisdiction in 
    vesting in Mrs. Taylor land in excess of that encroached on by her buildings 
    and enclosed by her fence.

Vesting Order

[54]

The Hoskins maintain that the trial judge wrongly exercised her discretion 
    in granting a vesting order to Mrs. Taylor and erred in concluding that a 
    vesting order was preferable to a time-limited easement.

[55]

The Hoskins arguments on these grounds raise issues of fact on which 
    they disagree with the conclusions of the trial judge. Those are not matters 
    that are reviewable by this Court. They have not persuaded me, as argued in 
    their factum, that the trial judges decision was based on irrelevant matters, 
    ignored matters of relevance and was unreasonable and wrong in principle.

[56]

For the reasons that I concluded that the trial judge did not exceed 
    her jurisdiction under s. 36 of the
Act
, I would not accede 
    to either of these grounds of appeal.

Compensation by Vesting the Area Encroached on by the 
    Road

[57]

The Hoskins argue that the trial judge erred in vesting the area encroached 
    on by the road in them as a form of compensation for the 241 square metres 
    of the north-east segment vested in her. They say that there is no authority 
    to make a vesting order as compensation and it is an unwarranted extension 
    of s. 36 of the
Act
.

[58]

On the appeal, it became clear that the Hoskins objection to the compensation 
    order was that they do not accept the trial judges finding that the extension 
    of their driveway resulted in the road and road-bed encroaching on Mrs. Taylors 
    land. They say that while a small portion of the road extends across the boundary 
    between their properties, the road-bed is only fill placed on Mrs. Taylors 
    land. Their counsel made the point, also made at trial, that the Hoskins do 
    not want any portion of Mrs. Taylors land vested in them, although they intend 
    to continue using the road in its present location.

[59]


The Hoskins have not demonstrated that the trial judge 
    made any palpable or overriding errors in her findings of fact or any error 
    in principle in exercising her discretion under the
Act
. The 
    trial judge found that the Hoskins had encroached on Mrs. Taylors land, and 
    that in balancing the equities between the parties, taking into account encroachments 
    by both parties and the other factors she considered, what amounted to a land 
    swap was an appropriate remedy under s. 36 of the
Act
.

[60]

For the reasons expressed above, I am of the opinion that the remedy 
    determined by the trial judge was a proper application of the equitable intent 
    of s. 36 of the
Act
.

[61]

The trial judges remedy was not without precedent.
In
Tai Wo Enterprises Ltd. v. 338822 B.C. Ltd.
, [1996] B.C.J. 
    No. 70 (S.C.)(QL), the respondent owned lots 17 and 19, and the petitioner 
    owned the lot in the middle, lot 18.  Both lots 17 and 19 encroached on lot 
    18.  Bouck J. made the following order (at para. 20a):

1.         
    Tai Wo will convey to the respondent a sufficient portion of the western boundary 
    of Lot 18 so as to place the present boundary wall within Lot 19.

2.         
    The respondent will convey to Tai Wo a strip of land from the westerly boundary 
    of Lot 17 that is of similar width to that granted by Tai Wo to the respondent 
    from Lot 18.

[62]

In 
    other words, Bouck J. ordered a land swap.

[63]

In 
    a second ruling on the case ([1996] B.C.J. No. 1629 (S.C.) (QL)), Bouck J. 
    changed the order so that the encroaching wall was ordered to be removed.  
    He did this because the original order caused insurmountable construction 
    difficulties, not because he lacked jurisdiction to order a swap.  On the 
    contrary, Bouck J. specifically found that he had the jurisdiction to order 
    a land swap as compensation (at paras. 17-21):

[17]      In the beginning, it seemed the issue could easily be resolved 
    by a transfer of equal strips of land.  The respondent would get 
    from Tai Wo a narrow strip of land from the westerly boundary of Lot 18 where 
    the supporting wall now rests.  In turn, Tai Wo would acquire from 
    the respondent a strip of a similar width from the westerly boundary of Lot 
    17. In that way, the respondent would receive the benefit of the supporting 
    wall for its own building.

[18]      Section 32(1)(b) [now s. 36(s)(b)] of the
Property Law 
    Act
authorizes me to order that title in the land occupied by the 
    support wall should vest in the respondent.  If I make such an order, 
    I must also order the respondent to pay "compensation" to Tai Wo 
    as a consequence of its loss.

[19]      To compensate means "to counterbalance, make up for, make 
    amends for;"
Shorter Oxford English Dictionary
, page 382.  Hence, 
    it would appear I may order the respondent to convey a strip of land to Tai 
    Wo from the westerly boundary of Lot 17 so as to "make up for" Tai 
    Wo's loss of its strip of land on the westerly side of Lot 18.

[20]      But as I see it that is as far as the statute says I can go.  It 
    does not allow me to detail what construction method should be followed in 
    order to preserve the wall during the demolition of Tai Wo's building.  Nor 
    may I specify the precise indemnity provisions Tai Wo should provide in the 
    event the wall collapses during the demolition of its building.  Nor 
    may I fix the terms of any release the respondent must sign in the event the 
    wall collapses sometime in the future.

[21]      After considering counsel's additional submissions, I cannot 
    articulate a remedy under s. 32(1)(b) of the statute that will satisfactorily 
    resolve the dispute between the parties.  Therefore, I propose to 
    order that the respondent remove the wall from Tai Wo's land so that it no 
    longer encroaches on Tai Wo's property:  s. 32(1)(c) [s. 36((2)(c)].  In 
    that way the wall will come down with the rest of Tai Wo's building.  The 
    respondent will then have to build its own wall on its own land to support 
    its own building.

[64]

The decision in
Tai Wo Enterprises Ltd.
is not binding 
    on this Court, but provides another example of the application of s. 36 of 
    the
Act
to equitably and practically resolve a boundary dispute 
    in circumstances similar to those in this case.

[65]

I would not accede to this ground of appeal.

Admissibility of Survey

[66]

The trial judge ruled inadmissible a survey the Hoskins received in 
    October 2002 but did not deliver to Mrs. Taylors counsel until March 6, 2003, 
    three weeks before the trial commenced. The trial judge held that the late 
    delivery would prejudice Mrs. Taylor by putting into dispute matters that 
    had been admitted by the Hoskins at their examinations for discovery in July 
    and August 2002.

[67]

The survey measured the encroachment of the roadbed on Mrs. Taylors 
    land as 217 rather than 241 square metres. The Hoskins take the position that 
    this evidence would have materially affected the trial judges finding that 
    there was an encroachment and a continuing trespass of the roadbed on Mrs. 
    Taylors land.

[68]

There is no merit in this argument. The trial judges reasons for rejecting 
    the report reveal no error that is reviewable by this Court. I would not accede 
    to this ground of appeal.

Summary

[69]

I would dismiss the appeal.

Cross-Appeal

[70]

The trial judge ordered the parties to bear their own costs, on the 
    basis that there was divided success and in order to avoid, to the extent 
    possible, further exacerbation of the conflict between these parties (para. 
    147).

[71]

Mrs. Taylor claims that the costs order was not a judicious exercise 
    of the trial judges discretion: see
Bailey v. Victory
(1995), 
    4 B.C.L.R. (3d) 389 at para. 36 (C.A.);
Churchland v. Gare Mutual Insurance 
    Co.
(1999), 4 C.P.C. (4th) 342 at para. 2 (S.C.).

[72]

Mrs. Taylor maintains that she was wholly successful on the main issues 
    at the trial: the vesting order; the road encroachment; the initial trespass 
    and damage to her trees; the Hoskins claim for special damages; the exclusion 
    of the late-delivered survey; and obtaining exemplary and punitive damages. 
    She points out that the Hoskins were only successful in their claim that she 
    trespassed and encroached on their property. She argues that substantial pre-trial 
    and trial time and expense were incurred with regard to the cost and extent 
    of the Hoskins trespass on Mrs. Taylors property and the admissibility of 
    the survey report. Ultimately the Hoskins accepted the cost as stated in Mrs. 
    Taylors expert report and the report was ruled inadmissible.

[73]

Mrs. Taylor also contends that a desire to avoid further exacerbation 
    of the conflict was not relevant to the order of costs, and if it was, it 
    should have resulted in costs awarded in her favour, as it was the conduct 
    of the Hoskins that gave rise to the order for punitive damages.

[74]

I agree with Mrs. Taylor. While the Hoskins were awarded damages for 
    Mrs. Taylors trespass on their land and a payment of the difference between 
    its value and the value of her land on which they trespassed, in all other 
    respects Mrs. Taylor was successful at trial. She had proposed the land swap 
    to settle the matter before trial, and that was the remedy adopted by the 
    trial judge. She also received general, punitive, and exemplary damages. In 
    addition, during the trial the Hoskins paid her an amount in respect of damage 
    they admitted their contractor did to her trees and land in constructing the 
    road. To the extent the conflict was exacerbated before trial, the trial judge 
    found the Hoskins to be primarily responsible. In these circumstances, a proper 
    judicial application of the legal principles applicable to costs would result 
    in an award of costs in Mrs. Taylors favour.

[75]

I would allow the cross-appeal.

Conclusion

[76]

I would dismiss the appeal and allow the cross-appeal. I would confirm 
    the order of the trial judge except that I would set aside the part of the 
    order that requires that the parties bear their own costs and substitute an 
    order that the Hoskins pay Mrs. Taylors costs of the trial. Mrs. Taylor is 
    also entitled to her costs of the appeal.

The Honourable Madam Justice Levine

I AGREE:

The Honourable Madam Justice Rowles

I AGREE:

The Honourable Mr. Justice Donald




APPENDIX A


APPENDIX B


APPENDIX C



